BUTZNER, Circuit Judge,
concurring:
I concur specially to emphasize that this ease has been decided on narrow grounds. The government brought suit to enjoin the violation of rights secured to present and prospective mentally retarded patients of Rosewood State Hospital by the eighth, thirteenth, and fourteenth amendments. I agree that this suit “is not one against the State of Maryland to enforce the condition of a grant or for breach of a contract pursuant to which a grant was made.” P. 1125.
Evidence proffered by the government shows that between 1973 and 1975 Rosewood received more than $14 million in federal grants designed to aid the mentally retarded. To secure these funds the state was required to comply with the constitutional provisions, laws, and regulations governing their disbursal. If the government had brought suit to enforce the conditions of the grants or for breach of contract, quite a different question might well have been presented. It has long been recognized that the United States has implied authority to sue for vindication of its proprietary and contractual interests in grants that it has made. United States v. San Jacinto Tin Co., 125 U.S. 273, 279-85, 72 S.Ct. 863, 96 L.Ed. 1153 (1888) (land grant); United States v. Bell Telephone Co., 128 U.S. 315, 356-73, 9 S.Ct. 90, 32 L.Ed. 450 (1888) (patent); United States v. San Francisco, 310 U.S. 16, 29-30, 60 S.Ct. 749, 84 L.Ed. 1050 (1940) (land grant); United States v. County School Board of Prince George County, Va., 221 F.Supp. 93, 103 (E.D.Va.1963) (educational impact funds); United States v. Frazer, 297 F.Supp. 319, 322-24 (M.D.Ala.1968), 317 F.Supp. 1079, 1082-84 (M.D.Ala.1970) (grant-in-aid programs).